Case 1:19-cv-00413-SOM-KJM Document 15 Filed 09/25/19 Pagelof1 PagelID#: 135

Case 1:19-cv-00413-SOM-KJM Document 9 Filed 08/13/19 Page 2 of 4 PagelD #: 117
AQ 440 (Rev, 12/09} Summon i
Civil Action No. 4:

 

a Civil Action age 2) _
00413-SOMKIM

   
 

    

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ, P. 4 (D)

This summons for (name of individual and title, fany) Techm od 0 [; mited
was received by me on (late) SO Aug ust LOI" .

CJ 1 personally served the summons on the individual at golace)
On filate} oF

 

 

 

(I 1 leit the summons at the individual's residence or usual place of abode with (rene)
,4 person of suitable age and discretion who resides there,

 

On flare) , and mailed a copy to the individual's last known address: or

aw served the suminons On (name of individual) Poul ida of Lond Or 0 Mice . who is
designated by law to accept service of process on behalf of (name of organization) Techmodo Lim teal

On (date) 4 Seplember2a9 or

( I returned the summons unexecuted because lor

 

 

 

M Other (pecs:

My fees are $ for travel and $ for services, for a total of $ 0.00

eatteeindedltiataee neat ee TT

I declare under penalty of perjury that this information is true.

Date: 2h Septer her ZOIY / & 4 fe

 

 

 

Server's signatire
Gr N brotec Cust
Printed name and iitle
| Quality Gert; London WOLA THO
Server's address

Additional information regarding attempted service, etc:

 

 
